          Case 1:17-cv-02989-AT Document 1018 Filed 11/20/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

            RULE 5.4 CERTIFICATE OF SERVICE OF DISCOVERY

        Pursuant to Local Rule 5.4, I hereby certify that the following discovery

requests were served on all counsel of record by electronic delivery of PDF

versions:

     1. Plaintiffs’ Fifth Joint Requests for Production of Documents to State

        Defendants (served Nov. 20, 2020);

     2. Curling Plaintiffs’ Notice of Intent to Serve Subpoena on Pro V&V, Inc.

        (served Nov. 20, 2020).

        I further certify that a copy of the foregoing Rule 5.4 Certificate of Service

of Discovery was electronically filed with the Clerk of Court using the CM/ECF

system, which will automatically send notification of such filing to all attorneys of

record.



                                            1
      Case 1:17-cv-02989-AT Document 1018 Filed 11/20/20 Page 2 of 2




Dated: November 20, 2020            Respectfully submitted,

                                     /s/ David D. Cross
                                    David D. Cross (pro hac vice)
                                    John P. Carlin (pro hac vice)
                                    Lyle P. Hedgecock (pro hac vice)
                                    Mary G. Kaiser (pro hac vice)
                                    Robert W. Manoso (pro hac vice)
                                    MORRISON & FOERSTER LLP
                                    2000 Pennsylvania Avenue, NW
                                    Suite 6000
                                    Washington, DC 20006
                                    Telephone: (202) 887-1500
                                    DCross@mofo.com
                                    JCarlin@mofo.com
                                    LHedgecock@mofo.com
                                    MKaiser@mofo.com
                                    RManoso@mofo.com

                                    Halsey G. Knapp, Jr.
                                    GA Bar No. 425320
                                    Adam M. Sparks
                                    GA Bar No. 341578
                                    KREVOLIN & HORST, LLC
                                    1201 West Peachtree Street, NW
                                    Suite 3250
                                    Atlanta, GA 30309
                                    HKnapp@khlawfirm.com
                                    Sparks@khlawfirm.com

                                    Counsel for Plaintiffs Donna Curling,
                                    Donna Price & Jeffrey Schoenberg




                                    2
